Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/617,002 filed November 26, 2019. 

Allowable Subject Matter
Claims 1-8, 10-18, & 20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a display panel comprising: at least two pixel units; wherein the thin film transistor and the pixel electrode of each of the pixel units are insulated from each other, and the thin film transistor of each pixel units is electrically connected to the pixel electrode of one parallel pixel unit; and wherein a plurality of the thin film transistors are disposed in parallel with each other in a first area of the non-display area, the first area is disposed adjacent to the display area and is parallel to a data line or a scanning line in the display area, and the thin film transistors in the first area are electrically connected to the pixel electrodes in the adjacent pixel units, in combination with the other limitations of claim 1. Claims 2-8 & 10 are also allowed based on their dependency form claim 1.
Claim 11 is allowed because none of the prior art either alone or in combination discloses a display module comprising a display panel, a polarized layer, and a cover layer; the display panel comprises at least two pixel units wherein the thin film transistor and the pixel electrode of each of the pixel units are insulated from each other, and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Noh (Pre-Grant Publication 2018/0011371)
Jiang (Pre-Grant Publication 2014/0217411)
Lee (US Patent 9,128,339)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818